*570TEXTO COMPLETO DE LA SENTENCIA
Edison Padró Rosado comparece ante nos para solicitarnos que revoquemos una sentencia emitida por el Tribunal de Primera Instancia, el 26 de enero de 2007. En la referida sentencia, el tribunal a quo desestimó la demanda presentada por éste. Además, le impuso la obligación de satisfacer $2,000 en concepto de honorarios de abogado a favor de la parte demandada.
Confirmamos la sentencia apelada a tenor con los fundamentos que presentamos a continuación.
I
El 4 de agosto de 2004, el señor Edison Padró Rosado presentó una demanda por difamación y/o libelo, injurias, calumnias y daños y perjuicios, contra la Cooperativa Gasolinera Choferil Carmelo Carrión, su Junta de Directores a través de su Presidente Héctor R. Nieves y/o su Comité de Supervisión a través de su Presidente, Pablo Estrella y/o la Administración a través de su Administradora, Francisca Carrión Calderón y las compañías aseguradoras que puedan ser responsables.
La parte demandante reclamó haber sufrido daños y perjuicios a consecuencia de un informe, alegadamente difamatorio, que fue presentado por el presidente del Comité de Supervisión a la matrícula de la Cooperativa Choferil Carmelo Carrión Calderón durante la asamblea ordinaria celebrada el 14 de diciembre de 2003. Alegó, además, los siguientes hechos: (1) que en la referida asamblea se circuló y entregó a todos los socios e invitados una copia del informe anual correspondiente a las operaciones de la Cooperativa durante el año 2002-2003; (2) que dentro del contenido del informe anual se incluyó el informe del Comité de Supervisión que era presidido por el señor Pablo Estrella y en el cual, a su vez, se mencionó el nombre del demandante por unas actuaciones de éste durante el año anterior cuando fungió como Presidente de la Junta de Directores de la Cooperativa; (3) que en el referido informe se relató sobre una demanda presentada por un empleado, de nombre Ángel Rivera Jusino, contra la Cooperativa, mientras el demandante fungía como Presidente de la Junta de Directores. En aquel caso se emitió sentencia a favor del empleado y se condenó a la Cooperativa al pago de $5,000 por concepto de días por enfermedad no utilizados. La demanda fue como consecuencia del señor Padró Rosado haberse negado a firmar un cheque de liquidación de días de enfermedad a nombre del empleado-demandante, por la cantidad de $744.29; y (4) que a los miembros de la Junta de Directores y del Comité de Supervisión le constaban que los hechos expuestos en dicho informe eran falsos y que los mismos fueron expuestos con el propósito y la intención maliciosa, premeditada, libelosa e injuriosa de descalificar al demandante para cualquier posición electiva a la cual aspira. De igual forma, el demandante adujo que cuando intentó dirigirse a la asamblea para aclarar los hechos expuestos en el aludido informe, le negaron el derecho a dirigirse a los allí presentes, le apagaron el micrófono y fue objeto de vejámenes.
El 17 de septiembre de 2004, las codemandadas, la Junta de Directores y la señora Francisca Carrión Calderón, contestaron la demanda. Ambos codemandados aceptaron que se celebró la asamblea ordinaria, que en la misma se repartió el informe anual y que en dicho informe se incluyó, a su vez, el informe en el que se hace alusión al demandante. Las restantes alegaciones fueron negadas.
*571Luego de varios trámites procesales, se celebró la vista en su fondo el 14 de noviembre de 2006. La prueba testifical de la parte demandante consistió del testimonio del propio demandante, el señor Padró Rosado; y de la señora María I. Díaz Bauza. Por la parte demandada, testificaron el Presidente actual de la Junta de Directores de la Cooperativa, el señor Héctor L. Nieves Rivera; y la ex administradora de la Cooperativa, doña Francisca Carrión. Durante el desfile de la prueba, la parte demandante renunció al testimonio de la señora Díaz, la cual fue puesta a disposición de la parte demandante. No obstante, dicha parte no utilizó a la mencionada testigo.
Concluida la presentación de prueba del demandante, la parte demandada solicitó la desestimación de la demanda al amparo de la Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, R. 39.2. El tribunal se reservó el fallo y continuó con los procedimientos y la presentación de la prueba de la parte demandada.
Como dijimos, el tribunal a quo declaró no ha lugar la demanda y, en consecuencia, la desestimó y le impuso a la parte demandante el pago de $2,000 de honorarios de abogado a favor de la parte demandada.
Oportunamente, el señor Padró Rosado presentó una moción para solicitar determinaciones de hechos adicionales a la cual se opuso la codemandada, la Junta de Directores de la Cooperativa. El 10 de abril de 2007, el TPI declaró no ha lugar dicha solicitud.
En desacuerdo con dicha determinación, el señor Padró Rosado acude ante nos mediante el presente recurso en el que alega que erró el TPI al:

“1. dictar sentencia declarando no ha lugar la demanda y en su consecuencia determinando que la conducta de la parte demandada no era constitutiva de una violación al derecho a la integridad de la parte demandante contra ataque abusivos a su honra y dignidad, conforme a la prueba sometida. La determinación de instancia lo fue en violación del debido procedimiento de ley en cuanto no hizo el balance más racional, justiciero y jurídico de la totalidad de la evidencia.


2. imponer una condena de honorarios de abogado a la parte demandante por instar una válida causa de acción la cual el tribunal en su momento declaró no ha lugar en violación al derecho a la integridad de la parte demandante contra ataques abusivos a su honra y dignidad sin tomar en consideración que conforme al debido procedimiento de ley le asistía el derecho a defenderse de las imputaciones maliciosas traídas ante la asamblea de socios de la cooperativa. ”

II
En nuestra jurisdicción, la difamación ha sido definida en el ámbito civil como “desacreditar a una persona publicando cosas contra su reputación". Ojeda v. El Vocero, 137 D.P.R. 315, (1994). Dicho término denota una acción torticera genérica que incluye tanto el libelo como la calumnia. Véase, H. Brau del Toro, Los Daños y Perjuicios Extracontractuales en Puerto Rico, Publicaciones J.T.S., 2da ed. revisada y aumentada, Vol. I, San Juan, 1986, a la pág. 986.
En Puerto Rico, la protección contra expresiones difamatorias proviene de varias fuentes, a saber: la Constitución del Estado Libre Asociado de Puerto Rico, la Ley de 19 de febrero de 1902, según enmendada, conocida como la Ley de Libelo y Calumnia, 32 L.P.R.A. sec. 3141 et. seq., y el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141. Jiménez Álvarez v. Silén Maldonado, 131 D.P.R. 91, (1992); Acevedo Santiago v. Western Digital Caribe, 140 D.P.R. 452 (1996). En su aspecto constitucional, las sees. 4 y 8 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico establecen los parámetros para la reglamentación de la expresión difamatoria. La see. 4 dispone que “no se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios. ” La see. 8 protege el derecho a la intimidad de los individuos al establecer que “toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida
*0[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
*572privada o familiar.'’'’ Ésta es la fuente primaria de protección contra expresiones difamatorias.
En el aspecto estatutario, la Asamblea Legislativa adoptó la Ley de Libelo y Calumnia, supra, la cual ofrece protección contra injurias y permite llevar una acción de daños y perjuicios por libelo y calumnia. Pero ésta sólo sobrevive en tanto y en cuanto sea compatible con la Constitución del Estado Libre Asociado de Puerto Rico. Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Clavell v. El Vocero, 115 D.P.R. 685 (1984).
La Ley de Libelo y Calumnia, supra, establece una acción civil por daños y perjuicios ocasionados por libelo y calumnia. Se diferencia de la acción en daños tradicional que dispone el Art. 1802 de nuestro Código Civil, supra, en tanto pretende proveer compensación por aquellos daños a la reputación y la pérdida del buen nombre del agraviado. Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994). No se dirige al resarcimiento por otros tipos de daños, tales como las angustias mentales. Id.
La acción de daños y perjuicios bajo el Art. 1802, supra, es más abarcadora que la acción estatuida en la Ley de Libelo y Calumnia, supra, ya que contempla el resarcimiento por los daños y angustias mentales y morales que hayan sido causadas por la expresión difamatoria. Soc. de Gananciales v. El Vocero de P.R., supra. La sec. 3 de la referida ley define calumnia como aquella publicación falsa o ilegal mediante la cual se le imputa a una persona la comisión de un delito, o que tienda a perjudicar a una persona en su oficina o profesión, comercio o negocios, o que como consecuencia natural le cause daños reales y efectivos. 32 L.P.R.A. sec. 3143. Por otro lado, el libelo consiste de una difamación maliciosa que se hace de forma pública, por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publicación, resultante en una privación de la estima y confianza social, le perjudica en sus negocios, o le desacredita, menosprecia o deshonra. Sec. 2 de La Ley de Libelo y Calumnia, 32 L.P.R.A. sec. 3142.
El estándar de cuidado utilizado para evaluar una acción de difamación, tanto de libelo como calumnia, depende de si el perjudicado por la expresión difamatoria es una figura pública o una persona privada González Martínez v. López, 118 D.P.R. 190 (1987). Ello está predicado en que la figura pública goza de un acceso mayor a los medios de comunicación para refutar la publicación difamatoria y contrarrestar su efecto y, además, se asume que la figura pública se ha expuesto voluntariamente al riesgo de un juicio más riguroso por el público. Sin embargo, no así la persona privada, quien no tiene las mismas ventajas para aclarar de forma generalizada cualquier aseveración falsa sobre sí mismo.
Cuando se trata de un caso de daños y perjuicios por calumnia de una persona privada, el promovente de la acción debe establecer: (1) que se trata de información falsa sobre su persona; (2) tal información se publicó oralmente; (3) la expresión se hizo de manera negligente; y (4) se sufrió daño a causa de ésta. Acevedo Santiago v. Western Digital Caribe, Inc., supra; Villanueva v. Hernández Class, supra. El grado de negligencia exigido es el dispuesto por el Art. 1802 del Código Civil, supra, a saber, el no prever o precaver las consecuencias lógicas de una acción u omisión que una persona prudente hubiese previsto.
A su vez, nuestro Tribunal Supremo ha reconocido que “para prevalecer en una acción por difamación, el demandante no sólo debe probar que cierta información publicada era de contenido difamatorio, sino que debe poder hacer la identificación de sí mismo como la persona difamada. Ningún escrito puede considerarse como libeloso a menos que se refleje sobre una persona en particular. ” Soc. de Gananciales v. El Vocero de P.R., supra, a la pág. 129. Ello ha sido reconocido en el derecho común como la doctrina de “of and concerning the plaintiff.” Id. a la pág. 128. Como consecuencia, sólo le ha sido reconocido el derecho a reclamar resarcimiento por daños y perjuicios causados por una expresión difamatoria a aquella persona que ha sido objeto directo de críticas. Id.
III
En su primer señalamiento de error, el apelante alega que incidió el tribunal a quo al declarar no ha lugar la *573demanda y, en su consecuencia, determinar que la conducta de la parte demandada no era constitutiva de una violación al derecho a la integridad de la parte demandante y de ataques abusivos a su honra y dignidad. Argumenta que el hecho de haber discutido el informe del Comité de Supervisión sin haberle dado oportunidad al demandante de defenderse de unos hechos que alegadamente no son ciertos, tuvo el efecto de exacerbar los ánimos de los socios en su contra.
En el caso de autos, la alegada conducta difamatoria ocurrió al exponer un informe del Comité de Supervisión a los socios de la Cooperativa durante la celebración de una asamblea anual de dicho organismo. El informe en cuestión recogía la sentencia emitida por el Tribunal de Primera Instancia, Sala de Río Grande, en el caso de Angel Rivera Jusino v. Cooperativa Gasolinera Choferil, civil núm. CD-03-37, sobre despido injustificado, etc., que fue presentado mientras el demandante se desempeñaba como presidente de la Junta de Directores de la Cooperativa.
Del expediente ante nos, surge que la información vertida en la reunión anual de la Cooperativa se hizo a tenor con la facultad que le confiere el Art. 16.2 de la Ley 239 de 1 de septiembre de 2004, 5 L.P.R.A. 4381 et seq. —también conocida como Ley General de Sociedades Cooperativas— al Comité de Supervisión de las cooperativas.
El referido artículo, específicamente, dispone lo siguiente:
“§480. Comité de Supervisión — Obligaciones y Facultades

El Comité de Supervisión tendrá las siguientes obligaciones y facultades:


(a) ...


[...]


(h) estar pendiente del curso de las acciones judiciales de que la Cooperativa sea parte;


(i) rendir a la Junta de Directores un informe escrito de los exámenes que realicen a la cooperativa, no más tarde de las treinta (30) días siguientes a la fecha en que concluya el mismo;


(j) rendir un informe escrito a la asamblea general y al Inspector de Cooperativas, sobre la labor realizada durante el año, entendiéndose que el comité no deberá pronunciarse sobre la efectividad o eficiencia de las actuaciones administrativas de la Junta. El Comité de Supervisión presentará y discutirá este informe con la Junta no más tarde de los treinta (30) días anteriores a la celebración de dicha asamblea;

[...]’’. 5 L.P.R.A. sec. 4480.
El propósito de la divulgación del mencionado informe fue darle cumplimiento a las disposiciones de la citada ley y cumplir con la obligación de mantener a los socios informados sobre el curso de las acciones legales en las cuales la Cooperativa haya sido parte. El informe meramente se limitó a informar el resultado del caso, o sea, el contenido de la sentencia emitida por el Tribunal de Primera Instancia en el caso civil en el que se hizo alusión al apelante. Sancionar la conducta del Comité de Supervisión de la Cooperativa sería impedir el cumplimiento de dicho organismo con la Ley 239, supra. De ninguna forma, lo revelado mediante el informe constituye imputación alguna de conducta deshonesta o difamatoria contra el demandante-apelante; meramente recoge el dictamen de un foro judicial, el cual constituye un asunto que le compete conocer a los socios de la Cooperativa.
*574Las expresiones vertidas por los demandados en el informe leído en la asamblea anual y recogidas en una sentencia judicial de ningún modo constituyen expresiones difamatorias o un ataque personal a la honra, integridad personal e intimidad del apelante.
En resumen, un estudio del expediente ante nuestra consideración, incluyendo la transcripción de la prueba oral, demuestra que las determinaciones de hechos y las conclusiones de derecho formuladas por el tribunal de instancia se basan en los testimonios vertidos durante la vista en su fondo. Es norma reiterada que los tribunales apelativos no intervendremos con la apreciación de la prueba y la adjudicación de credibilidad del foro de instancia, a menos que se demuestre que dicho foro incurrió en error manifiesto, pasión, prejuicio o parcialidad. S.L.G. Piovanetti v. E.L.A., 161 D.P.R. _ (2004), 2004 J.T.S. 55; Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000). El apelante no ha demostrado de forma fehaciente que el foro apelado actuó de forma arbitraria o ilegal, más allá de meras alegaciones sobre manifestaciones libelosas y calumniosas, las cuales no fueron sustentadas. No nos corresponde intervenir con las determinaciones de hechos del tribunal cuando fue éste quien observó el comportamiento de los testigos, su manera de declarar, sus gestos y actitudes y, en general, su conducta al prestar la declaración. Moreda Toledo v. Rosselli, 150 D.P.R. 473 (2000). Máxime cuando éstas representan un balance racional, justiciero y jurídico de la totalidad de la evidencia recibida. Maryland Casualty Co. v. Quick Const. Corp., 90 D.P.R. 329 (1964).
En cuanto al apelante, resolvemos que éste no desfiló prueba para demostrar que se divulgó información que resultara difamatoria en su contra. Por tanto, concluimos que el foro a quo actuó correctamente al desestimar la demanda presentada por el apelante. Por consiguiente, sostenemos que el primer error imputado no se cometió.
IV
En su segundo señalamiento de error, el apelante impugna la imposición del pago de $2,000 de honorarios de abogado.
En cuanto a la imposición de honorarios por temeridad, es necesario indicar que la misma es discrecional. Raluan Corp. v. Feliciano, 111 D.P.R. 598 (1981). No obstante, la Regla 44.1(d) de Procedimiento Civil, 32 L.P.R.A., Ap. III, R. 44.1, es clara en el sentido de que cuando una parte ha procedido con temeridad, el tribunal deberá imponerle en su sentencia el pago de una suma por concepto de honorarios de abogado. Determinada la existencia de temeridad, la condena de honorarios es imperativa. Una partida de honorarios de abogado concedida por un Tribunal de Primera Instancia no se variará en apelación a menos que la misma sea excesiva, exigua o constituya un abuso de discreción. Ramírez Anglada v. Club Cala de Palmas, 123 D.P.R. 339 (1989).
En el caso ante nuestra consideración, no encontramos que el foro a quo haya abusado de su discreción al imponerle al señor Padró Rosado el pago de $2,000 por concepto de honorarios de abogado por temeridad. Siendo así, concluimos que el segundo error apuntado tampoco fue cometido.
V
Atendidos los fundamentos que hemos consignado, confirmamos la sentencia apelada.
Lo ordenó y manda el Tribunal y lo certifica la Secretaria del Tribunal.
María Elena Pérez Ortiz
Secretaria del Tribunal de Apelaciones